Citation Nr: 0726512	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-25 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for degenerative lumbosacral disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1970 to 
December 1971 and from December 1975 to March 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that granted the veteran's claim of 
entitlement to increased rating for degenerative lumbosacral 
disc disease, from 10 percent to 40 percent disabling.  The 
veteran perfected a timely appeal of this determination to 
the Board, arguing that his back disability warranted a 
rating in excess of 40 percent.

In his July 2004 substantive appeal, the veteran stated that 
he had been unable to find or maintain employment due to his 
disability.  The Board notes that the veteran receives a 
total rating of 60 percent for his service-connected 
disabilities, which have been noted to be related to an in-
service motor cycle accident in 1982.  The Board also notes 
that disabilities resulting from common etiology or a single 
accident may be considered one disability for the purpose 
evaluating disabilities for total disability ratings.  
38 C.F.R. § 4.16(a).  The RO has not yet addressed the issue 
of entitlement to a total rating based on individual 
unemployability under the provisions of 38 C.F.R. § 4.16.  
Therefore, the matter is referred to the RO for the 
appropriate action.


FINDING OF FACT

The veteran's degenerative lumbosacral disc disease is not 
productive of incapacitating episodes of more than 6 weeks 
total duration, unfavorable ankylosis of the thoracolumbar 
spine, or pronounced intervertebral disc syndrome involving 
persistent symptoms such as absent ankle jerk or demonstrable 
muscle spasm.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for degenerative lumbosacral disc disease have not been met.  
38 U.S.C.A. § 1155, 5110(g) (West 2002); 38 C.F.R. § 3.326, 
3.327(a), 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5243, 5295, 5292, 5293, Plate V 
(2002, 2003, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an August 
2001 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), this letter essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence VA would seek to 
provide; (2) informing the veteran about the information and 
evidence he was expected to provide; and (3) requesting that 
the veteran tell VA about any addional information or 
evidence that he wanted VA to obtain, and requesting that the 
veteran send necessary evidence in his possession to VA.

The Board acknowledges that the August 2001 letter did not 
inform the veteran of the criteria to substantiate an 
increased rating claim.  However, the veteran indicated in 
his June 2001 claim that he was requesting an increase in his 
service connected back condition because the condition was 
getting worse, and he indicated in his April 2003 notice of 
disagreement that the veteran disagreed with the RO's 
February 2003 rating decision because his condition was 
currently more severe than 40 percent disabling.  Thus, 
although the veteran was not provided adequate notice of the 
criteria to substantiate an increased rating claim, the Board 
finds that the veteran had actual notice of such criteria, 
and thus finds that the veteran was not prejudiced by 
inadequate notice by VA.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for 
increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, VA 
compensation and pension examinations, and written statements 
from the veteran and his representative.

The Board notes that, in the veteran's July 2004 substantive 
appeal, the veteran's representative indicated that, while 
the veteran was provided a compensation and pension 
examination in December 2002 and had had other VA 
examinations since, no examination after December 2002 was 
specifically for compensation purposes, and a more current VA 
examination was therefore warranted to determine the 
veteran's current level of disability.  However, for the 
reasons discussed below, the Board determines that the 
current evidence of record is adequate to render a decision 
on the merits, and that a remand for a new VA examination is 
not warranted.

The Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 40 percent for degenerative lumbosacral disc 
disease.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2002)).  Those provisions, which became 
effective September 23, 2002, replaced the rating criteria of 
38 C.F.R. § 4.71a, DC 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, DCs 5235 
through 5243, with DC 5243 as the new code for intervertebral 
disc syndrome (IDS).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim was prior to September 23, 
2002, the Board will consider the regulations in effect both 
prior to and since September 26, 2003, as well as those both 
prior to and since September 23, 2002.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 C.F.R. § 5110(g) ; VAOGCPREC 3-2000, 65 
Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Prior to September 26, 2003, the veteran was rated under 
Diagnostic Code (DC) 5292 for limitation of motion of the 
lumbar spine and DC 5293 for IDS.  Under the facts of this 
case, he could also have been rated under DC 5295 for 
lumbosacral strain.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under the criteria in effect prior to September 26, 2003, IDS 
is evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, DC 5293 
(2002).

Under the version of DC 5293 in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Beginning September 26, 2003, IDS is rated under DC 5243, and 
may be rated according to the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
DC 5243.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5237.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5343.

The words "slight," "moderate" and "severe", as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The Board also notes that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of the Board's determination of an 
issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

In the instant case, the veteran's VA medical records dated 
from September 2001 to April 2004 were reviewed.

The veteran was afforded a VA examination in September 2001.  
On examination, it was noted that the veteran injured his 
back in a motor cycle accident in 1982, that he had had no 
surgery, and that he had had low back pain since that time.  
The veteran also reported the following: on a daily basis, 
his back pain was quite mild; he was able to do all of his 
normal activities; working all day, bending, and lifting 
caused him to have exacerbations of his back pain, which 
occurred at least one time per week and lasted for one to two 
days; the back pain then became extremely severe; he would 
continue to work at those times and would try to do lighter 
work and to do less heavy lifting and binding; often times, 
later in the week this occurred because he had worked so many 
days in a row, and this would be toward the weekend, and he 
could just lay down and relax for the weekend; the pain 
radiated down his left buttock and to his left knee, 
especially when he was having an exacerbation of the back 
pain; and the only thing that helped the back pain was lying 
down and relaxing.  The veteran also denied paresthesias, 
dysesthesias, and other sensory abnormalities, and stated 
that he was a plumber and found that the back pain interfered 
with his daily job.  On physical examination, the veteran was 
able to flex forward 80 degrees, laterally flex 15 degrees 
bilaterally, and laterally rotate 10 degrees bilaterally.  
Power, tone and bulk were normal in the iliopsoas, 
hamstrings, quadriceps, gluteals, foot dorsiflexors, foot 
plantar flexors, and there was good finger-nose-finger and 
heal-knee-shin, no pinpoint tenderness in the spine, and no 
tenderness to palpation in the spine.  It was noted that 
spine lumbosacral X-rays done in March of 1998 showed 
moderate disc space narrowing with spondylitic changes at L5-
S1.  The veteran was diagnosed as having degenerative 
lumbosacral disk disease.

On June 2002 VA outpatient examination, the following was 
noted: lumbosacral flexion limited to 6 inches from finger to 
ground; extension limited to 20 degrees; lateral flexion with 
pain in the L5-S1 areas; upper and lower extremities motor 
5/5; straight leg raising positive bilaterally at 55 degrees, 
with pain radiating to lower extremities; and pin sensation 
decreased bilaterally in the lower and upper extremities.  
The veteran was diagnosed as having lower back pain and 
moderate degenerative disc disease, L5-S1.

On August 2002 VA electrodiagnostic consultation, the veteran 
was noted to complain of lower back pain radiating to the 
right leg, which he had had for 20 years, but which became 
more intensive in the last year and a half.  The pain was 
noted to be aching, dull, 2-3/10 in intensity, and worse 
while bending and twisting.  The veteran was noted to have a 
manual muscle test normal throughout, decreased reflexes 1/2 
in the upper extremities, 0-1/2 in the legs, decreased 
sensation in the "stocking" and "glove" pattern in both 
the upper and lower extremities, and straight leg raising and 
Braggard tests negative.  After nerve conduction studies, the 
examiner's impression was as follows: tibial and peroneal 
motor nerve study demonstrated a normal latency amplitude and 
nerve conduction velocity on both sides, although nerve 
conduction velocity was on the lower limit of normal range; 
sural nerve evoked response was absent on both sides; F-wave 
and H-reflex latencies were normal for the veteran's height 
and weight; electromyograph demonstrated an increased 
insertional activity in the right lower paraspinals and 
evidence or of inconsistent positive sharp waves.  The rest 
of the examined muscles were noted to be normal.  The veteran 
was diagnosed as having mild sensory-motor peripheral 
polyneuropathy.

On October 2002 examination, the veteran was noted to have 
been doing pretty well except for his back and knees and 
shoulders, which had been stiff.  The veteran claimed that he 
had no weakness or numbness or pins and needles that he 
appreciated. On straight leg test, the veteran complained of 
pain at 25-50 degrees bilaterally, and had grossly normal 
strength.  It was noted that the veteran had had an 
electromyogram study in August 2002 which showed mild sensory 
motor peripheral polyneuropathy. The veteran was assessed as 
having peripheral neuropathy and multiple joint pains.

On December 2002 VA examination, the veteran was noted to 
ambulate with a reciprocal-type gait.

On July 2003 VA note indicates that the veteran the veteran 
denied any nausea, vomiting, abdominal pain, bleeding, or 
diarrhea, but got a loose bowel movement once or twice a day.  
On physical examination, the veteran was noted to complain of 
pain in the back on straight leg raising about 45 degrees 
bilaterally, with no local spine tenderness, and motor power 
grossly normal.  The veteran was diagnosed as having chronic 
back pain.

On February 2004 outpatient examination, the veteran was 
noted to complain of lower back pain, which occasionally went 
down his legs.  It was noted that the veteran complained at 
the level of T6 or T8 tenderness on deep percussion in the 
midline, and that straight leg raising was positive at 30 
degrees bilaterally.  It was also noted that the veteran 
ambulated without ataxia.

On April 2004 VA outpatient examination, it was noted that 
the veteran stated that his low back pain radiated down to 
both lower extremities, and that he had tingling and numbness 
of both lower extremities, right foot more than left.  
Lumbosacral flexion was noted to be limited to 1 foot from 
finger to the ground, and extension was 10 degrees and 
painful; straight leg raise was positive with low back pain 
bilaterally at 50 degrees, and motor power was 4+/5 to 5/5.  
Pinprick sensation was decreased distally in both upper and 
lower extremities, pedal pulsations were intact, knee jerks 
and ankle jerks were 2+ bilaterally, and plantar was 
downgoing bilaterally.  The veteran was diagnosed as having 
chronic low back pain, most probably due to disc disease.

On April 2004 X-ray examination, for the lumbar spine, the 
veteran was diagnosed as having degenerative disc disease 
noted at L5-S1, with facet degenerative changes also noted at 
L5-S1 on the left.  For the thoracic spine, mild degenerative 
disk disease at multiple levels within the dorsal spine was 
noted, and no acute osseous abnormality was noted.

After a review of the record, the Board finds that the 
veteran's degenerative lumbosacral disc disease does not more 
closely approximate the criteria for a disability rating in 
excess of 40 percent than those for a rating of 40 percent.

First, the veteran's back disability does not approximate the 
criteria for a rating in excess of 40 percent under the 
criteria in effect through September 22, 2002.  The veteran 
receives the maximum disability rating available under both 
DC 5292 and DC 5295, and thus he can not receive a higher 
rating under either of those codes.  Also, the record does 
not reflect that the veteran's disc disease is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  In this regard, the Board notes that demonstrable 
muscle spasm has not been noted on any medical examination, 
and the veteran's knee jerks and ankle jerks were 2+ 
bilaterally on April 2004 VA examination.  Also, while pain 
on motion of the back and straight leg raising is noted in 
the medical record, objective indications of persistently 
marked, severe, or pronounced pain on examination has never 
been noted.

The Board notes that the record reflects consistent 
indications of back pain on straight leg raise test, pinprick 
sensation decreased distally in both upper and lower 
extremities on April 2004 VA examination, mild sensory-motor 
peripheral polyneuropathy on August 2002 electrodiagnostic 
examination, and complaints from the veteran of pain 
radiating down to his legs.  However, such neurological 
findings do not indicate a level of "pronounced" disc 
disease, and do not approximate the level of neurological 
symptoms of demonstrable muscle spasm and absent ankle jerk, 
which are the symptoms indicated in the criteria for a 60 
percent rating under DC 5293 for IDS.  Moreover, while the 
veteran indicated on medical examinations that his back 
condition was quite severe when it flared up, the medical 
evidence does not reflect "persistent" severe symptoms.  In 
short, the Board finds that the medical evidence reflects 
disc disease that more closely approximates severe IDS, with 
recurring attacks and little intermittent relief, than 
pronounced IDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.

Second, the veteran's back disability does not approximate 
the criteria for a rating in excess of 40 percent under the 
version of DC 5293 in effect from September 23, 2002, to 
September 25, 2003, or under the criteria in effect beginning 
September 26, 2003.  A rating of 50 percent under the General 
Rating Formula for Diseases and Injuries of the Spine is not 
warranted, as the record does not reflect any indication 
whatsoever of unfavorable ankylosis of the entire 
thoracolumbar spine, and the veteran has not contended that 
any such ankylosis is present.  Rather, positive 
thoracolumbar spine motion has consistently been noted, with 
lumbosacral flexion noted to be limited to 1 foot from finger 
to the ground, and extension to be to 10 degrees, on April 
2004 VA examination.  Furthermore, the medical record does 
not reflect any period of acute signs and symptoms due to IDS 
that has required bed rest and treatment prescribed by a 
physician, including any such episodes having a total 
duration of at least 6 weeks in a 12 month period.  In this 
regard, the Board notes that no such record of treatment 
prescribed by a physician for an incapacitating episode is 
associated with the medical evidence, and that the veteran 
has not reported any such incapacitating episode on any 
medical examination of record.

The Board notes the contentions of the veteran's 
representative in the veteran's July 2004 substantive appeal 
that the veteran is in constant pain, has very limited 
motion, and had had incapacitating episodes of more than 6 
weeks total duration for each of the past two years.  The 
Board also notes the representative's contention that a more 
current VA examination of the veteran's back is needed to 
assess his current level of disability.  However, once again 
the Board notes that no record of treatment prescribed by a 
physician for an incapacitating episode is associated with 
the medical evidence, and that the veteran had not reported 
any such incapacitating episode on any medical examination of 
record.  Also, there is no indication in the medical evidence 
of any unfavorable ankylosis of the entire thoracolumbar 
spine, nor does the veteran claim that there is now any such 
ankylosis.  Furthermore, there is no indication of pronounced 
neurological findings related to the veteran's degenerative 
lumbosacral disc disease, and the veteran has not asserted 
that his disability is now productive of any such symptoms as 
absent ankle jerk, demonstrable muscle spasm, or any symptoms 
approximating the severity of these symptoms.

Without an indication of incapacitating episodes of more than 
6 weeks total duration, evidence of unfavorable ankylosis of 
the thoracolumbar spine, or evidence of pronounced IDS 
productive of persistent symptoms approximating absent ankle 
jerk or demonstrable muscle spasm, a rating in excess of 40 
percent for degenerative lumbosacral disc disease is not 
warranted.  Moreover, as the current record contains adequate 
evidence to establish the absence of these episodes, 
conditions, and symptoms, the Board finds that an additional 
VA examination to determine the existence of these episodes, 
conditions, and symptoms is not warranted.  See 38 C.F.R. 
§§ 3.326, 3.327(a).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).








ORDER

Entitlement to a disability rating in excess of 40 percent 
for degenerative lumbosacral disc disease is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


